DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0142315 A1 (Guzzo et al.) in view of US 2008/0128138 A1 (Radi).
As concerns claim 1, Guzzo et al. discloses a subsea structure monitoring system comprising: a plurality of figure 1), the plurality of nodes comprising at least a first group of nodes 218 deployed on a first region 130 of the subsea structure and a second group of nodes 220 deployed on a second region 132 of the subsea structure different from the first region, the first group of nodes comprising a first plurality of sensor nodes 218 and a first controller node 230, the second group of nodes comprising a second plurality of sensor nodes 220 and a second controller node 230, (see figure 2, device 230, contains the analysis module 244 and decision module 246, for analyzing and determining a condition of the structure, see at least 0029-0032, reasonably interpreted as a “controller node”). Guzzo et al. lacks to expressly disclose wherein each sensor node of the first plurality of sensor nodes and the second plurality of sensor nodes comprising a sensor unit, a processor unit, and a communication unit, wherein: the sensor unit comprises at least one sensor configured to measure at least one environment variable, the processor unit is configured to process data sensed by the sensor unit, and the communication unit is configured to transmit the processed data and/or receive other data first plurality of sensor nodes and the second plurality of sensor nodes comprising a sensor unit 103, a processor unit 101, and a communication unit, wherein: the sensor unit comprises at least one sensor configured to measure at least one environment variable (see, at least 0056), the processor unit is configured to process data sensed by the sensor unit (0055), and the communication unit is configured to transmit the processed data and/or receive other data (0055). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sensor units of Radi into the system to obtain the predictable result of providing real time data including controlling the tensioning system to extend the life of the subsea structure.
As concerns claim 2, the combination discloses the subsea structure monitoring system as claimed in claim 1, wherein each sensor node of the first plurality of sensor nodes further comprises a memory unit operable to store the data sensed by the sensor unit and/or the processed data, prior to see at least Radi at 0061, the examiner notes that the arrangement of Guzzo et al. also includes a processor 205, see figure 2). 
As concerns claim 3, the combination discloses the subsea structure monitoring system as claimed in claim 1, further comprising: a topside processing unit operable to receive the processed data transmitted by each sensor node of the plurality of sensor nodes (see, e.g., Radi at 0039, see 0019 of Guzzo et al., also disclosing a vessel monitor 115 that includes a processor, a memory and a display device).
As concerns claim 4, the combination discloses the subsea structure monitoring system as claimed in claim 3, wherein the topside processing unit is operable to transmit command and control data to a sensor node (see at least 0041 of Guzzo et al.).
As concerns claim 5, the combination discloses the subsea structure monitoring system as claimed in claim 1, wherein the at least one sensor is selected from the group of a temperature sensor for measuring seawater temperature, an ultrasonic thickness sensor, an accelerometer, a pressure sensor, an ultrasonic flow sensor, a seawater current sensor and a cathodic protection sensor (see Radi at 0073, Guzzo et al. at least at 0022).
As concerns claim 6, the combination discloses the subsea structure monitoring system as claimed in claim 1, wherein the communication unit is configured to transmit the processed data and/or receive the other data via both a first communication technique and a second communication technique different than the first communication technique, and wherein the first communication technique or the second communication technique comprises at least one of a radio, an acoustic and an optical wireless communication technique (see Radi at 0062, disclosing radio communications that can be augmented with laser or acoustic communications to provide an overall more robust data telemetry scheme. Also see 0021 of Guzzo et al. disclosing wireless communications, while contemplating a plurality of networks 290, which may additionally be a wired or wireless network).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679